UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6596


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEVON ANTHONY WARD,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:02-cr-00034-BO-1)


Submitted:   August 20, 2015                 Decided:   September 2, 2015


Before NIEMEYER and SHEDD, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jevon Anthony Ward, Appellant Pro Se.     Shailika S. Kotiya,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jevon    Anthony   Ward   appeals    the   district   court’s   order

denying his self-styled “Motion for Court to Request that the

United States Attorney Consider Exercising [its] Discretion by

Withdrawing     Additional     18   U.S.C.      § 924(c)    of   Movant’s

Conviction.”    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.     See United States v. Ward, No. 5:02-cr-00034-

BO-1 (E.D.N.C. Mar. 27, 2015).          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                 AFFIRMED




                                    2